Exhibit 24(b)(5) APPLICATION FOR GROUP ANNUITY CONTRACT ING Life Insurance and Annuity Company ING LOGO A member of the ING family of companies PO Box 990063 Hartford, CT 06199-0063 Your future. Made easier. ® As used on this form, the term “ING,” “ILIAC,” “Company,” “we,” “us” or “our” refers to your plan’s funding agent and/or services provider. That entity is ILIAC. Contact us for more information. l. APPLICANT INFORMATION Applicant Name (Employer/Contract Holder) Address City State ZIP Tax Identification # 2. ACCOUNT INFORMATION Full Legal Plan Name Type of Organization ¨ Governmental Organization ¨ State, local, county, municipality ¨ Tax-exempt Organization (includes churches, healthcare organizations and ¨ Healthcare private education organizations) ¨ Public School ¨ 501(c)(3) Organization (IRS tax-exempt status letter required to be ¨ K-12 submitted for organizations formed after 10/9/69) ¨ High Education ¨ Church, qualified and non-qualified church controlled organizations ¨ For Profit Organization ¨ Healthcare ¨ Corporation ¨ Education ¨ Unincorporated (e.g. partnerships, ¨ 501(c)() Organization. Type of Entity self-employed & S Corporations) ¨ Other (specify) Type of Plan (Select one.) 403(b) Plan 457 Plan ¨ 403(b) Non-ERISA public schools and ERISA exempt ¨ Governmental 457(b) (including public schools) 501(c)(3) organizations ¨ Tax-exempt 457(b) top hat (for select management ¨ 403(b) ERISA ( generally, 501(c)(3) organization and/or highly compensated employees) sponsoring a 403(b) with employer and/or employee ¨ Tax-exempt 457(b) (only non-qualified church contributions) controlled organizations) 401(a)/(k)) Plan ¨ 401(a) Other (specify) ¨ 401(k) - employee salary deferral plan Product (Select one. All products may not be available in all states.) ¨ ING Custom Choice II ¨ ING Retirement Master II ¨ ING Custom Choice Value II ¨ ING Retirement Choice II (Fixed Plus Account III) ¨ ING Educator’s Direct ¨ ING Retirement Plus II ¨ ING Map Plus NP ¨ Other (specify) ERISA Status Is this Plan subject to ERISA Title I? ¨ Yes ¨ No If “Yes,” indicate the Plan Anniversary (Month/Day) (required) 155634 (10/11) (NY) Page 1 of 2 - Incomplete without all pages. Order #155636 NY 05/22/2012 TM: DCPLNINSTL/PLANINIT 3. CONTRACT HOLDER SIGNATURE AND AUTHORIZATION By signing this form, I understand that: • I am selecting an annuity product to fund a tax-deferred arrangement; • the tax laws provided for deferral of taxation of earnings on participant account balances; and • although the annuity provides features and benefits that may be of value to participants, it does not provide any additional deferral of taxation beyond that provided by the tax-deferred arrangement itself. Additionally, I acknowledge that the pre-filled information, as well as the information I have provided is complete and accurate. I further understand that the Company is entitled to rely exclusively on information provided on this form. For all products other than ING Retirement Choice II, all payments and values provided by the group Contract, when based on the investment experience of the Separate Account, are variable and are not guaranteed as to fixed dollar amount. Amounts allocated to the Guaranteed Accumulation Account, if available and withdrawn before a guaranteed term maturity date, may be subject to a market value adjustment. The market value adjustment may result in an increase, or a decrease, in the Individual Account value. I acknowledge receipt of the current annuity prospectus for the group annuity contract or contract disclosure booklet (applicable to ING Fixed Plus Account III), as well as current fund prospectuses for each of the variable investment options. I HAVE ATTACHED A COPY OF THE PROSPECTUS RECEIPT TO THIS APPLICATION (not applicable to ING Fixed Plus Account III). The Effective Date of the Contract is the Contract Holder’s date of signature below. Contract Holder Signature Date Title City/Town and State Where Signed Witness Signature Date 4. PRODUCER SIGNATURE Producer Name License # (if applicable) Producer Signature Date 155634 (10/11) (NY) Page 2 of 2 - Incomplete without all pages. Order #155636 NY 05/22/2012 TM: DCPLNINSTL/PLANINIT
